Order filed November 1, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00789-CV
                                    ____________

  BRAZORIA COUNTY FORD, LP AND KIRK L. BRANNAN, Appellants

                                          V.

 FORD MOTOR COMPANY, MARK WIGGINS FORD MERCURY, INC.,
          AND MARK WIGGINS, INDIVIDUALLY, Appellees


                     On Appeal from the 23rd District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 30601

                                      ORDER

      On October 25, 2016, appellant Kirk L. Brannan filed an affidavit of indigence
in this court. Texas Rule of Appellate Procedure 20.1(b)(1) provides that when a
statement of inability to afford payment of costs was filed in the trial court, the
party’s indigence status in the trial court carries forward on appeal. The exception to
this rule is when the party files a motion alleging the party’s financial circumstances
have materially changed since the date of the trial court’s order. Tex. R. App. P.
20.1(3).

      The clerk’s record has not been filed in this appeal. This court has not been
advised whether appellant filed a statement of inability to afford payment of costs in
the trial court, whether the statement was contested, or the ruling on any contest, if
any. To determine appellant’s indigent status, we issue the following order for a
partial clerk’s record.

      We order the Brazoria County District Clerk to file a partial clerk’s record
with the clerk of this court on or before November 16, 2016 (15 days). The partial
clerk’s record shall contain (1) the judgment being appealed; (2) any motion for
new trial, other post-judgment motion, or request for findings of fact and conclusions
of law; and (3) the notice of appeal. In addition, the partial clerk’s record shall
contain: (4) appellant’s statement of inability to afford payment of costs; (5) the
contest(s) to the statement, if any; (6) the trial court’s order ruling on any contest;
and (7) any other documents pertaining to the claim of indigence and the contests
thereto.



                                        PER CURIAM